       Case 17-06003-rlj Doc 55 Filed 10/24/19          Entered 10/24/19 11:00:17     Page 1 of 13




The following constitutes the ruling of the court and has the force and effect therein described.



Signed October 23, 2019
                                            United States Bankruptcy Judge
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        SAN ANGELO DIVISION


       In re:                                        §
                                                     §
       WALTER LEE LITTLE and                         §     Case No.: 17-60127-RLJ-7
       LINDA LETICIA LITTLE,                         §
                                                     §
                               Debtors.              §
                                                     §
                                                     §
       WALTER LEE LITTLE and                         §
       LINDA LETICIA LITTLE,                         §
                                                     §
                Plaintiffs,                          §
                                                     §
       v.                                            §     Adversary No. 17-06003
                                                     §
       U.S. DEPARTMENT OF EDUCATION,                 §
                                                     §
                Defendant.                           §

                                          MEMORANDUM OPINION



                                                    1
 Case 17-06003-rlj Doc 55 Filed 10/24/19             Entered 10/24/19 11:00:17     Page 2 of 13



        Walter and Linda Little, the debtors and the plaintiffs here, seek discharges, under 11

U.S.C. § 523(a)(8), of their collective student loan debts owed to the United States Department

of Education (DOE). DOE moves for summary judgment on the basis that the Littles cannot

meet the “undue hardship” requirements established in Brunner v. N.Y. State Higher Educ. Servs.

Corp., 831 F.2d 395 (2d Cir. 1987), applicable in this circuit by U.S. Dep’t of Educ. v. Gerhardt

(In re Gerhardt), 348 F.3d 89 (5th Cir. 2003); and thus their complaint fails as a matter of law.

       The Court has jurisdiction over this proceeding under 28 U.S.C. §§ 157 and 1334. This

matter is a core proceeding under 28 U.S.C. § 157(b)(2)(I).

       After reviewing the motion, the Littles’ response, DOE’s reply, the Littles’ sur-reply, and

the summary judgment evidence, the Court grants DOE’s motion.

                                          BACKGROUND

       Mr. and Mrs. Little are husband and wife and are both 58 years old. Mr. Little currently

does not work but receives disability payments; Mrs. Little works at Chick-Fil-A. They have no

dependents. The Littles filed their joint chapter 7 bankruptcy petition on September 11, 2017.

       Mr. Little first obtained a student loan to attend truck driving school in 1991. Exs.

USAO 0011, lines 15–23; USAO 0091–0092. He obtained his commercial driving license but

was unable to secure a truck driving job. Ex. USAO 0012, lines 3–25. This loan was paid-off in

1999 and is not subject of this matter. Mr. Little worked for AT&T from 1994 until he quit in

2008 because, he says, of union harassment. Ex. USAO 0013, lines 21–25. He worked odd jobs

until 2011 when he was hired by Suddenlink. In 2014, Mr. Little left Suddenlink because he

became bored with the job. Ex. USAO 0021, lines 11–17. He then worked in the insurance

business until 2018. Exs. USAO 0021, lines 22–25; USAO 0023, lines 1–19.



                                                 2
 Case 17-06003-rlj Doc 55 Filed 10/24/19              Entered 10/24/19 11:00:17     Page 3 of 13



       Starting in 2006, Mr. Little took out several student loans to attend various community

colleges, on and off, through 2016. Exs. USAO 0014, lines 16–23; USAO 0015, lines 17–20;

USAO 0017, lines 3–25. Sometime in 2016, Mr. Little began experiencing health issues. Ex.

USAO 0023, lines 24–25. He never received a degree from any of the community colleges.

Exs. USAO 0015, lines 7–10; USAO 0016, lines 15–16; USAO 0017, lines 18–19; USAO 0018,

lines 9–11. As of December 8, 2017, Mr. Little owes DOE $74,657.15, plus interest accruing

from December 8, 2017 to date. Ex. USAO 0093.

       Mrs. Little attended a community college for several years after graduating from high

school but never received a degree. Ex. USAO 0146, lines 1–14. She worked for AT&T for 20

years, leaving in 2004. Exs. USAO 0147, lines 7–9; USAO 0148, lines 8–14. Starting in 2006,

Mrs. Little began taking out student loans to attend various community colleges on and off until

2016. Ex. USAO 0151, lines 11–13. She never received a degree from any of the community

colleges she attended. Ex. USAO 0152, lines 2–7. As of December 12, 2017, Mrs. Little owes

DOE $68,918.03, plus interest accruing from that date until now. Ex. USAO 0193.

       The Littles filed this adversary proceeding on December 11, 2017. They received their

chapter 7 discharges on January 4, 2018. On June 21, 2019, DOE filed the Motion for Summary

Judgment. In support of the Motion, DOE includes deposition testimony of the Littles and

documentary evidence obtained during discovery. The Littles filed their response to the Motion

on July 8, 2019. They rely on several documents: their bankruptcy schedules I and J, various

medical documents, food stamp documentation (which they no longer receive), and public

housing documentation. DOE filed its reply on July 22, 2019, arguing that the Littles’ response

fails to identify any disputed material fact on issues for which the Littles bear the burden of

proof. The Littles filed their sur-reply on August 15, 2019, and included further documentation
                                                  3
    Case 17-06003-rlj Doc 55 Filed 10/24/19                 Entered 10/24/19 11:00:17           Page 4 of 13



to support their case: a letter from DOE for an income-based repayment plan, a letter from the

Social Security Administration regarding Mr. Little’s disability benefits, and documentation of

Mrs. Little’s recent medical bill.

                                                  DISCUSSION

         Summary judgment is appropriate where the record shows “that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a).1 The initial burden is on the movant; where, like here, the nonmovant bears the

burden of proof at trial, the movant must either point out the absence of evidence or undermine

evidence of the nonmovant that is essential to one or more elements of the nonmovant’s claim.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If successful, the burden then shifts to the

nonmovant to establish a genuine issue as to a material fact. Id. at 324. A genuine issue exists

when, through evidence offered by the nonmovant, a rational fact finder could, at trial, find in

favor of the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover,

not every disputed fact is material in light of the substantive law that governs the case. See id.

This requires something more than conclusory allegations, improbable inferences, unsupported

speculation, or metaphysical doubt. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986); Krim v. BancTexas Grp., Inc., 989 F.2d 1435, 1449 (5th Cir. 1993). A court

must draw all reasonable inferences in favor of the nonmovant. Pioneer Expl., L.L.C. v.

Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014).

         Section 523(a)(8) of the Bankruptcy Code excludes “educational” loans from the

discharge granted under § 727, “unless excepting such debt from discharge would impose an



1
 The rule is applicable to adversary proceedings in the bankruptcy court pursuant to the Federal Rule of Bankruptcy
Procedure 7056.
                                                        4
 Case 17-06003-rlj Doc 55 Filed 10/24/19              Entered 10/24/19 11:00:17      Page 5 of 13



‘undue hardship’ on the debtor and the debtor’s dependents.” Russ v. Tex. Guaranteed Student

Loan Corp. (In re Russ), 365 B.R. 640, 644 (Bankr. N.D. Tex. 2007). Traditionally, education

loans were discharged along with other unsecured prepetition debts. Richard B. Keeton,

Guaranteed to Work or It's Free!: The Evolution of Student Loan Discharge in Bankruptcy and

the Ninth Circuit's Ruling in Hedlund v. Educational Resources Institute Inc., 89 AM. BANKR. L.

J. 65, 74 (2015). Concern over student-loan-discharge abuse by newly graduated doctors and

lawyers motivated Congress to pass the Education Amendments Act in 1976, which, absent

“undue hardship,” barred discharge of a federally guaranteed student loan obtained within five

years of a bankruptcy filing. Id. at 75. Such provision became a part of the Bankruptcy Code

with the Bankruptcy Reform Act of 1978. Id. Then, in 2005, the Bankruptcy Abuse Prevention

and Consumer Protection Act incorporated all qualified educational loans—public and private—

into this provision. Id. Student loans, as with the other eighteen exceptions to discharge in §

523(a), “reflect a conclusion on the part of Congress that the creditors’ interest in recovering full

payment of debts in these categories outweigh[s] the debtors’ interest in a complete fresh start.”

Cohen v. de la Cruz, 523 U.S. 213, 222 (1998) (quotation and citation omitted).

       The courts’ struggles with this provision stem from the Bankruptcy Code’s failure to

define “undue hardship.” See, e.g., Brunner v. N.Y. State Higher Educ. Servs. Corp. (In re

Brunner), 46 B.R. 752, 753 (S.D.N.Y. 1985), aff'd, 831 F.2d 395 (2d Cir. 1987). The courts

agree, however, that Congress intended something greater than “garden-variety hardship.” Id.

Various tests have thus been developed to gauge undue hardship, with most adopting the test

from In re Brunner—the Fifth Circuit included. See Gerhardt, 348 F.3d at 91 (“Because the

Second Circuit presented a workable approach to evaluating the ‘undue hardship’ determination,



                                                  5
 Case 17-06003-rlj Doc 55 Filed 10/24/19              Entered 10/24/19 11:00:17       Page 6 of 13



this court expressly adopts the Brunner test for purposes of evaluating a Section 523(a)(8)

decision.”).

       The test from Brunner requires a three-part showing from the debtor:

       (1) that the debtor cannot maintain, based on current income and expenses, a
       “minimal” standard of living for [himself] and [his] dependents if forced to repay
       the loans; (2) that additional circumstances exist indicating that this state of affairs
       is likely to persist for a significant portion of the repayment period of the student
       loans; and (3) that the debtor has made good faith efforts to repay the loans.

Id. (quoting Brunner, 831 F.2d at 396). The test is conjunctive; a debtor’s failure to satisfy any

of the prongs means the debtor cannot establish that the student loans are an undue burden, and

the student loans cannot be discharged. In re Teague, No. 16-03007, 2017 WL 187557, at *2

(Bankr. N.D. Tex. Jan. 17, 2017). The Brunner test “must be strictly construed,” and “equitable

concerns or other extraneous factors not contemplated by the test may not be imported into the

analysis.” In re Dorsey, No. 13-1047, 2015 WL 5992118, at *3 (Bankr. E.D. La. Oct. 13, 2015)

(quoting In re Kuznicki, 483 B.R. 296, 300 (W.D. Pa. 2012)). To do otherwise would go against

Congress’s intent to make student loan debt discharges available only in exceptional

circumstances.

       While many courts have observed that the Brunner test is harsh and at times too

demanding, In re Turturo, 522 B.R. 419, 425–26 (Bankr. N.D.N.Y. 2014), the Fifth Circuit

continues to follow this standard and has reaffirmed its adherence to the test as recently as July

30, 2019. Thomas v. Dep’t of Educ. (In re Thomas), 931 F.3d 449 (5th Cir. 2019).

                            Prong One: Minimal Standard of Living

       The first prong under the Brunner test is whether a debtor can maintain a minimal

standard of living for himself and any dependents based on current income and expenses if

forced to repay the student loan. The court considers the debtor’s present living standard that
                                                  6
 Case 17-06003-rlj Doc 55 Filed 10/24/19               Entered 10/24/19 11:00:17       Page 7 of 13



appears from the record and whether the forced repayment of the student loan obligation would

prevent the debtor from maintaining a minimal standard of living. See, e.g., Salyer v. Sallie Mae

Servicing Corp. (In re Salyer), 348 B.R. 66, 70 (Bankr. M.D. La. 2006). The Bankruptcy Code

does not, however, “require that the debtor live in abject poverty before a student loan may be

discharged.” O’Donohoe v. Panhandle-Plains Higher Educ. Auth. (In re O’Donohoe), No. 12-

03281, 2013 WL 2905275, at *3 (Bankr. S.D. Tex. June 13, 2013).

       The Littles have provided sufficient evidence to preserve a factual dispute on whether

their income will be sufficient for them to maintain a minimal standard of living. DOE argues

that the Littles have approximately $350 every month after living expenses are paid for with their

current monthly income. DOE relies on deposition testimony but erroneously used gross income

from Mrs. Little’s paycheck to make their calculation. The Littles submit that their disposable

income is only $19. See Exs. V, W.

       Upon review of the pleadings and the summary judgment evidence, the Court is satisfied

that genuine issues of fact persist on the question of whether the Littles’ current financial

situation prevents them from paying back their student loans while maintaining a minimal

standard of living.

                              Prong Two: Persisting State of Affairs

       The second prong—that “additional circumstances exist indicating that [the debtors’]

state of affairs is likely to persist for a significant portion of the repayment period of the student

loans,” Brunner, 831 F.2d at 396—goes to the “heart of the Brunner test” and is meant to be a

“demanding requirement.” Educ. Credit Mgmt. Corp. v. Frushour (In re Frushour), 433 F.3d

393, 401 (4th Cir. 2005); Brightful v. Pa. Higher Educ. Assistance Agency (In re Brightful), 267

F.3d 324, 328 (3d Cir. 2001). The “additional circumstances” are those “that [impact] the
                                                   7
 Case 17-06003-rlj Doc 55 Filed 10/24/19              Entered 10/24/19 11:00:17      Page 8 of 13



debtor’s future earning potential but which were either not present when the debtor applied for

the loans or have since been exacerbated.” Gerhardt, 348 F.3d at 92 (quoting In re Roach, 288

B.R. 437, 445 (Bankr. E.D. La. 2003)). This element is prospective: the hardship must be “likely

to persist for a significant period of time.” Id. (quoting Brunner, 831 F.2d at 396). Proving that

the debtor is currently having financial difficulties is not enough; rather the debtor must show “a

total incapacity in the future to pay his debts for reasons not within his control.” Id. (quoting In

re Faish, 72 F.3d 298, 307 (3d Cir. 1995)). Put another way, Brunner requires “a certainty of

hopelessness, not merely a present inability to fulfill financial commitment.” Oyler v. Educ.

Credit Mgmt. Corp. (In re Oyler), 397 F.3d 382, 386 (6th Cir. 2005). A court should examine a

debtor’s “age, education, work history, health, assets, ability to obtain a higher paying job or

reduce expenses, and other circumstances” in determining whether a debtor’s financial situation

is likely to improve. Educ. Credit Mgmt. Corp. v. Pratt (In re Pratt), 375 B.R. 753, 761 (S.D.

Tex. 2007). The Littles submit that their current income, Mr. Little’s poor health, and their ages

(late 50s) are “additional circumstances” that satisfy this prong. But they failed to submit

supporting evidence to “demonstrate insurmountable barriers to [their] financial recovery and

ability to pay.” Educ. Credit Mgmt. Corp. v. Nys (In re Nys), 446 F.3d 938, 946 (9th Cir. 2006).

       The additional-circumstance prong is not satisfied if a debtor has untapped earning

potential. See, e.g., In re Thomas, 931 F.3d 449 (holding that an unemployed 62-year-old debtor

with diabetic neuropathy was capable of employment in sedentary work environments, creating

income, and failed Brunner’s second prong); Educ. Credit Mgmt. Corp. v. Young, 376 B.R. 795

(E.D. Tex. 2007) (debtor had not maximized his income, despite being employed, because he

failed to obtain a Texas law license); Jones v. Bank One Tex., 376 B.R. 130 (W.D. Tex. 2007)



                                                  8
 Case 17-06003-rlj Doc 55 Filed 10/24/19             Entered 10/24/19 11:00:17      Page 9 of 13



(debtor’s reliance on her age and dependent was insufficient because she was unemployed and

could obtain at least a part time job).

       The evidence does not prove that the Littles are not currently maximizing their income;

and DOE does not argue that the Littles have untapped earning potential. DOE has proved,

however, that the Littles’ income will increase within a few years. The Littles do not dispute that

their income will increase by $900 per month when Mr. Little’s disability payments are no

longer garnished for back child-support pay. Ex. USAO 0009, lines 5–17. Besides, “a debtor

cannot accumulate arrears by failing to fulfill domestic support obligations and then attempt to

use that financial burden to justify discharging student loans.” Shenk v. U.S. Dep’t of Educ. (In

re Shenk), 603 B.R. 671, 681 (Bankr. N.D.N.Y. 2019). Within seven years, both Mr. Little and

Mrs. Little will be entitled to their pension from AT&T. Mr. Little will receive about $850 per

month. Ex. USAO 0014, lines 7–8. Mrs. Little will receive a little more than $700 per month.

Ex. USAO 0147, lines 1–3. These future increases in income are also undisputed by the Littles.

       Mr. Little received a $27,800 lump sum payment for disability backpay in December of

2018. Ex. USAO 0027, lines 17–25. While the Littles argue that this money should be used to

create a savings plan, “Congress, through its demanding standard, has chosen to give priority to

the repayment of student loan debts.” Young, 376 B.R. at 800 (discussing how a contribution to

a retirement plan was incompatible with the undue hardship standard Congress chose to apply to

student loan discharges). These funds can be (or could have been) used for student loan

payments.

       For health-related issues, the debtor is not required to “prove the existence of a

completely debilitating medical condition in order to establish an ‘undue hardship’ under

§ 523(a)(8).” O’Donohoe, 2013 WL 2905275, at *4 (citing McGinnis v. PHEA (In re
                                                 9
Case 17-06003-rlj Doc 55 Filed 10/24/19             Entered 10/24/19 11:00:17          Page 10 of 13



McGinnis), 289 B.R. 254, 256 (Bankr. M.D. Ga. 2002)). To satisfy the Brunner test, the debtor

need only demonstrate that some condition will likely inhibit their long-term ability to repay the

student loan. Id. Such condition or incapacity cannot be self-imposed. Mr. Little says that he

suffers from a variety of medical conditions. Those medical conditions, though, do not prevent

Mr. Little from collecting disability payments or pension payments.

        Last, the Littles argue that they are getting older and that Mrs. Little might lose work in

the future due to illness. A general health decline, however, is not an “additional circumstance.”

Educ. Credit Mgmt. Corp v. Blake (In re Blake), 377 B.R. 502, 507–08 (E.D. Tex. 2007). The

Littles chose to go to school later in life; the repayment of debts will thus last into their later

years. Jones, 376 B.R. at 139. Age also does not prevent the Littles from collecting pension

payments; instead, their monthly income should increase upon turning 65.

        There is no indication from the record that the Littles have an additional circumstance

that would make them unable to pay anything on their student loan debt in the coming years.

DOE has submitted and cited to sufficient uncontested evidence in the record that the Littles’

financial circumstances will improve in the coming years. The Littles have failed to rebut

DOE’s evidence and have thus failed to carry their burden under the second prong of Brunner.

                            Third Prong: Good Faith Effort to Repay

        The good faith prong requires a court to “consider the [d]ebtor’s efforts to obtain

employment, maximize income, and minimize expenses.” Russ, 365 B.R. at 645 (internal

quotations omitted). The “overarching inquiry” is whether the payment delinquency “is the

result of factors beyond [the debtor’s] control.” Gnahoua v. Dep’t of Educ. (In re Gnahoua), No.

14-5020, 2016 WL 1238831, at *2 (Bankr. N.D. Tex. Mar. 28, 2016). While this inquiry



                                                   10
 Case 17-06003-rlj Doc 55 Filed 10/24/19          Entered 10/24/19 11:00:17        Page 11 of 13



overlaps with the second prong, “the primary focus of the third prong is on the debtor’s

repayment efforts.” O’Donohoe, 2013 WL 2905275, at *5.

        Evidence exists on both sides for this prong. Mrs. Little has made a good faith effort to

gain employment and maximize income. Mr. Little paid-off a student loan for truck driving

school, unrelated to the ones at issue here, in 1999. Ex. Y. On the other hand, he has quit two

jobs, once because he felt harassed by a union and once because the job he had stifled his

creativity. Exs. USAO 0013, lines 21–25; USAO 0021, lines 11–17. Mr. Little has also never

applied for a disability discharge with DOE. Ex. USAO 0056, lines 19–25. He did apply for an

income-based repayment plan that was approved on March 16, 2013. Ex. Z. The plan was to

last for one year and then be reevaluated based on his income the following year. Id. There is no

evidence that Mr. Little participated in the plan once approved or that he otherwise pursued this

plan. Mr. and Mrs. Little have both consolidated their student loans and sought forbearances.

And though Mr. Little received the disability backpay of $27,800, he and Mrs. Little still argue

that they should not be forced to pay-back any of the loans. See United Student Aid Funds, Inc.

v. Pena (In re Pena), 155 F.3d 1108, 1114 (9th Cir. 1998) (finding good faith where the debtors

used back disability benefits of $8,000 to pay-down portions of debts and bought a 20-year-old

car).

        The Littles fail to meet the good faith standard. Mr. Little has failed to make a single

payment on any of his current loans. The loans were first taken-out thirteen years ago. He has

only shown that he applied for an income-based repayment plan. Mrs. Little has also failed to

make any payments on her current loans. While “failure to make a payment, standing alone,

does not establish a lack of good faith,” Educ. Credit Mgmt. Corp. v. Polleys, 356 F.3d 1302,

1311 (10th Cir. 2004), courts have found that “without reasonable efforts to make subsequent
                                                 11
Case 17-06003-rlj Doc 55 Filed 10/24/19           Entered 10/24/19 11:00:17         Page 12 of 13



payments, requesting deferments and forbearances alone does not establish good faith.” Educ.

Credit Mgmt. Corp. v. Mosko (In re Mosko), 515 F.3d 319, 327 (4th Cir. 2008); Tuttle v. Educ.

Credit Mgmt. Corp. (In re Tuttle), 600 B.R. 783, 805 (Bankr. E.D. Wis. 2019) (“But obtaining a

deferment does not necessarily evidence good faith, when it is not followed by payment or a

significant effort to work out a payment schedule.”); see also Justice v. Educ. Credit Mgmt.

Corp. (In re Justice), No. 15-01083, 2016 WL 6956642, at *5–6 (Bankr. N.D. Miss. Nov. 28,

2016) (finding bad faith despite debtor obtaining deferments and forbearances). Like Mr. Little,

Mrs. Little first took-out her loans thirteen years ago. The Littles failed to offer supporting

evidence that Mrs. Little has acted in good faith, other than that she is currently working. The

Littles assert that health problems that come with age should excuse Mrs. Little from repayment,

but Mrs. Little was older when she went back to school and knew she would have to make

payments in her later years. Mrs. Little has not made a good faith effort to pay her loans. And

she has never applied for an income-based repayment plan. See Roth v. Educ. Credit Mgmt.

Corp. (In re Roth), 490 B.R. 908, 919 (B.A.P. 9th Cir. 2013) (noting that a debtor’s refusal to

enroll in an Income-Based Repayment Plan cannot be “discount[ed]” and has “often tipped the

good faith balance against a debtor”). Additionally, both Mr. Little and Mrs. Little stopped

attending school in 2016. They filed for bankruptcy the next year, just weeks before the first

payments on their consolidated loans came due. Exs. USAO 0095; USAO 0098; USAO 0196;

USAO 0198; USAO 0201. This, too, does not reflect a good faith effort. See, e.g., Perez v. U.S.

Dep’t of Educ. (In re Perez), No. 17-2136, 2018 WL 1037408, at *7–8 (Bankr. E.D. Cal. Feb.

20, 2018) (considering timing of the debtor’s attempt to have student loan discharged, debtors

acted in bad faith when the deferred student loan entered repayment status in 2015, the year after



                                                 12
Case 17-06003-rlj Doc 55 Filed 10/24/19           Entered 10/24/19 11:00:17        Page 13 of 13



graduation, and filed bankruptcy soon thereafter in December 2016). The Littles have failed to

establish that they have made a good faith effort to repay their student loans.

       The Littles fail the third prong of the Brunner test.

                                          CONCLUSION

       By its motion, brief, and supporting evidence, DOE proved the absence of essential

elements—additional circumstances and good faith efforts—of the Littles’ claim of undue

hardship. And, by their response, the Littles have failed to raise a genuine issue of material fact

in support of these required elements of undue hardship. DOE’s motion for summary judgment

will be granted.

                              ### End of Memorandum Opinion ###




                                                 13
